         Case 2:17-cv-00138-DB-DBP Document 375 Filed 10/02/18 Page 1 of 3




 Charles Mudd
 Name

 311 Main Street, P.O. Box 1553
 Address

 Park City, Utah 84047
 City, State, Zip

 (435)640-1786
 Phone

 cmudd@muddlawoffices.com
 Email

 I am [ ] Plaintiff/Petitioner’s Attorney [ x ] Defendant/Respondent’s Attorney (Utah Bar #:__________)
                                                                                             11829

                                 In the United States District Court

                                 District of Utah, Central Division
      Court Address ______________________________________________________

                                                          Substitution of Counsel
                                                          (Utah Rule of Civil Procedure 74)

 PURPLE INNOVATIONS, LLC, a Delaware limited              Case No.: 2:17-cv-00138-DB_______
 liability company, _________________                     Case Number
 Plaintiff/Petitioner
                                                          Judge Dee Benson
 v.                                                       Judge
HONEST REVIEWS, LLC, a Florida Corporation, RYAN
MONAHAN, an individual, and GHOSTBED, INC.,               _______________________________
a Delaware corporation, ___________                       Commissioner (domestic cases)
 Defendant/Respondent


1.         I notify the court, counsel and parties that I am replacing Marc J. Randazza,
           Ronald D. Green, D. Gill Sperlein and W. Andrew McCullough as counsel for

           Defendants Honest Reviews, LLC (“HMR”) and Ryan Monahan, Individually.
           (name of client).

2.         I will comply with the existing hearing schedule and deadlines.




 1124GEJ Approved May 21, 2018                 Substitution of Counsel                         Page 1 of 3
       Case 2:17-cv-00138-DB-DBP Document 375 Filed 10/02/18 Page 2 of 3




         10/01/2018
Date                                           Signature ►

                            Printed name of former counsel                               Marc J. Randazza

        10/01/2018
Date                                           Signature ►
                                                               Ryan Monahan, Individually and on behalf of
                                      Printed name of client   HMR

       10/01/2018
Date                                           Signature ►

                                Printed name of new counsel                                  Charles Mudd




1124GEJ Approved May 21, 2018                     Substitution of Counsel                         Page 2 of 3
      Case 2:17-cv-00138-DB-DBP Document 375 Filed 10/02/18 Page 3 of 3




                                                                           2:17-cv-00138-DB-DBP


                                    CERTIFICATE OF SERVICE

       I certify that on October 2, 2018 I caused a true and correct copy of the foregoing
Substitution of Counsel in the above-captioned matter to be served electronically via CM/ECF, the
court’s electronic filing system to all parties. I have further caused a copy to be sent via US Mail
and electronic mail to Ryan Monahan and Honest Reviews, LLC.
                                              Respectfully submitted by,


                                               /s/Marc J. Randazza
                                               Marc J. Randazza
